
	
		II
		112th CONGRESS
		1st Session
		S. 1838
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2011
			Mr. Baucus (for himself,
			 Mr. Boozman, and
			 Mr. Pryor) introduced the following bill;
			 which was read twice and referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to carry out
		  a pilot program on service dog training therapy, and for other
		  purposes.
	
	
		1.Department of Veterans
			 Affairs pilot program on service dog training
			(a)Pilot program
			 requiredNot later than 120
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall commence a pilot program to assess the feasibility and
			 advisability of using service dog training activities as components of
			 integrated post-deployment mental health and post-traumatic stress disorder
			 rehabilitation programs at Department of Veterans Affairs medical
			 centers—
				(1)to positively affect veterans with
			 post-deployment mental health conditions or post-traumatic stress disorder
			 symptoms; and
				(2)to produce specially trained service dogs
			 for veterans.
				(b)DurationThe Secretary shall carry out the pilot
			 program during the three-year period beginning on the date of the commencement
			 of the pilot program.
			(c)Location
				(1)In
			 generalThe pilot program
			 shall be carried out at one Department of Veterans Affairs medical center
			 selected by the Secretary for such purpose other than in the Department of
			 Veterans Affairs Palo Alto health care system in Palo Alto, California. In
			 selecting medical centers for the pilot program, the Secretary shall—
					(A)ensure that the medical center
			 selected—
						(i)has an established mental health
			 rehabilitation program that includes a clinical focus on rehabilitation
			 treatment of post-deployment mental health disorder and post-traumatic stress
			 disorder; and
						(ii)has a demonstrated capability and capacity
			 to incorporate service dog training activities into the rehabilitation program;
			 and
						(B)shall review and consider using
			 recommendations published by experienced service dog trainers regulations in
			 the art and science of basic third-party dog training and owner-training dogs
			 with regard to space, equipment, and methodologies.
					(2)Participation
			 of rural veteransIn selecting a medical center for the pilot
			 program required under subsection (a), the Secretary shall give special
			 consideration to Department of Veterans Affairs medical centers that are
			 located in States that the Secretary considers rural or highly rural.
				(d)Design of pilot
			 programIn carrying out the pilot program, the Secretary
			 shall—
				(1)administer the
			 program through the Department of Veterans Affairs Patient Care Services Office
			 as a collaborative effort between the Rehabilitation Office and the Office of
			 Mental Health Services;
				(2)ensure that the
			 national pilot program lead of the Patient Care Services Office has sufficient
			 administrative experience to oversee the pilot program site;
				(3)ensure that dogs
			 selected are healthy and age- and temperament-appropriate for use in the pilot
			 program;
				(4)consider dogs
			 residing in animal shelters or foster homes for participation in the program if
			 such dogs meet the service dog candidate selection under this
			 subsection;
				(5)ensure that each
			 dog selected for the pilot program—
					(A)is taught all
			 basic commands and behaviors;
					(B)undergoes public
			 access training; and
					(C)receives training
			 specifically tailored to address the mental health conditions or disabilities
			 of the veteran with whom the dog is paired;
					(6)provide
			 professional support for all training under the pilot program; and
				(7)provide or refer
			 participants to business courses for managing a service dog training
			 business.
				(e)Veteran
			 participationVeterans diagnosed with post-traumatic stress
			 disorder or another post-deployment mental health condition may volunteer to
			 participate in the pilot program.
			(f)Hiring
			 preferenceIn hiring service dog training instructors for the
			 pilot program, the Secretary shall give a preference to veterans who have a
			 post-traumatic stress disorder or other mental health condition.
			(g)Collection of
			 data
				(1)In
			 generalThe Secretary shall collect data on the pilot program to
			 determine the effectiveness of the pilot program in positively affecting
			 veterans with post-traumatic stress disorder or other post-deployment mental
			 health condition symptoms and the feasibility and advisability of expanding the
			 pilot program to additional Department of Veterans Affairs medical
			 centers.
				(2)Manner of
			 collectionData described in paragraph (1) shall be collected and
			 analyzed using a scientific peer-reviewed system, valid and reliable
			 results-based research methodologies, and instruments.
				(h)Reports
				(1)Annual
			 reports
					(A)In
			 generalNot later than one year after the date of the
			 commencement of the pilot program and annually thereafter for the duration of
			 the pilot program, the Secretary shall submit to Congress a report on the pilot
			 program.
					(B)ElementsEach
			 such report required by subparagraph (A) shall include the following:
						(i)The
			 number of veterans participating in the pilot program.
						(ii)A
			 description of the services carried out by the Secretary under the pilot
			 program.
						(iii)The effects
			 that participating in the pilot program has on veterans with post-traumatic
			 stress disorder and post-deployment adjustment symptoms.
						(2)Final
			 reportAt the conclusion of the pilot program, the Secretary
			 shall submit to Congress a final report that includes recommendations with
			 respect to the feasibility and advisability of extending or expanding the pilot
			 program.
				
